Detailed Action1
Election/Restriction
Claims 15-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected groups and species, there being no allowable generic or linking claim. 
Applicant's election without traverse of Group I, claims 1-14 in the reply filed on June 2, 2021 is acknowledged.  Examiner also confirms that the Restriction did contain a typographical error and that Group III should have listed claims 16-21.

America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Objections
Claim 11 is objected to because of an informality.  The claim lacks a final period.  Appropriate correction is required.

Objections to the Figures
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a winch…fixed to [a wind turbine] blade as recited in claim 6 must be shown or the feature(s) canceled from the claim(s).  A discussion of this feature being missing can be found below in the enablement rejection of claim 6.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing 

Rejections under 35 USC 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention

Claims 6 and 8-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
MPEP 2164.01 states that the test of enablement is whether undue experimentation would be needed to practice the invention.  The MPEP lays out eight factors to consider whether the level of experimentation would be undue.  These factors are: (A) the breadth of the claims; (B) the nature of the invention; (C) the state of the prior art; (D) the level of one of ordinary skill; (E) In re Wands, 858 F.2d 731, 737 (Fed. Cir. 1988).
Claim 6 recites the winch is fixed to the blade.  Applicant’s specification enables an embodiment in which a winch (23) is attached to a blade cradle structure (12) as seen in figure 5.  This embodiment is claimed in claim 7. Yet applicant then also claims the winch being fixed to the blade in claim 6.  Since claim 6 must be interpreted as being different and distinct from claim 7, the breadth of the claim is that the winch must be attached to the blade itself.  The nature of the invention is that of a method for mounting wind turbine blades.  The level of ordinary skill is a person having a BS in mechanical or aerospace engineering (or some equivalent) as well as five years of relevant experience in the fabrication and erection of wind turbines.  The level of predictability in the wind turbine arts is admittedly high.
The prior art teaches a wide variety of methods for fixing wind turbine blades.  Such methods include attaching winches to the ground, a crane, the turbine tower, turbine nacelle, turbine hub.  No prior art has been discovered in which a turbine is attached to a wind turbine blade being actively attached.
Addressing now the most relevant factors, that of F & G, applicant’s specification enables an embodiment in which a winch (23) is attached to a blade cradle structure (12) as seen in figure 5.  This embodiment is claimed in claim 7.  There is no illustrated embodiment or discussion of an embodiment in which the winch is directly fixed to the blade itself.  Nor is it clear how a winch could be fixed to the blade during such an operation.  As such, this claim feature is not enabled.  Claims 8-9 are rejected based on their dependence.

Rejections under 35 USC 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

Claims 1, 5, 11, & 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2010/0139062 to Reed.
Claim 1 recites a method for mounting a blade root of a blade on a blade flange of a wind turbine rotor.  Reed likewise relates to a mounting a wind turbine blade.  See Reed [0001].  Claim 1 recites attaching a control line between a hold structure at the blade flange and the blade root.  This phrase control line requires some claim construction.  The specification does not explicitly define this term, and there are several potential interpretations.  The wind turbine arts teach the concept of tag lines or guide lines that are non-load bearing, but are used to maneuver a large element being lifted by a crane.  See e.g. U.S. 2016/0069321 to Neumann that refers to a “guide line” (108) and a “guide cable” in paragraph [0085]-[0086].  The term control line is not typically used for such a line.  Thus, this term does not appear to have a well understood definition in the art.  There are, at least, three potential interpretations of the term control line.  The narrowest is that a control line is a synonym for a guide line or tag line.  Another interpretation is that a control line is the primary load line that ‘controls’ the process.  .   Yet a third interpretation, is that a control line can be a line which is load bearing, as long as it also aids in control of the movement of the item being lifted. Examiner considers that all three interpretations lie within the broadest reasonable interpretation, at this time.  The rejection will use the third interpretation.
Reed teaches that the blade (20) is lifted by both a crane line (85) and two lifting lines (270, 275) attached to the hub.  See Reed Figs. 3 and 7.  The crane line (85) teaches the recite feature of using the blade lifting crane to carry at least a part of the blade.  Furthermore, this lifting using the crane occurs while the other two lines vertically guide the blade up into the hub.  See Reed Fig. 7.  One (or both) of these lines (270, 275) are considered to be the recited control line.  Since the crane and lines are used in tandem, Reed teaches using the crane while the blade root is guided towards the blade flange by use of said control line.  
Claim 1 also recites attaching [the] control line between a hold structure at the blade flange and the blade root.  The claim does not recite that the hold structure is physically connected to the flange.  It merely recites that the hold structure is at the flange.  Examiner interprets the phrase at the blade flange to include a hold structure that is in the vicinity of the hold structure and it is at the same height as the flange, thus rendering it in the vicinity.  This is consistent with paragraph [0028] of the published specification, which states “a wire support may be provided [to connect to the line]…fixed on the blade flange…[t]he wire support may hold the control line at a support point at an entrance to the cavity, e.g. at a point being outside the cavity but close to the edge.”  See Specification [0028].  If applicant’s specification allows for a wire to hold the support point outside the cavity, so may Reed.  The control line then goes from the pulley to the root side of a blade harness (300).  See Reed Figs. 1, 3, 4, & 7.  Thus, Reed teaches attaching a control line between a hold structure at the blade flange and the blade root. 
Regarding claim 5, Reed teaches a providing a winch (60) configured to wind up the control line (50, 270).  Regarding claim 11, figure 7 of Reed shows that the weight of the blade is initially divided between the crane and line from the hub, and that the crane gradually carries less weight as the blade travels up.  This meets the limitation that the control line carries a percentage of the weight of the blade, the percentage changing based on the distance from the blade root to the blade flange.  Regarding claim 13, figure 7 shows an external crane (80).  Regarding claim 14, Reed teaches two lines extending down from the hub, both being control-line[s]. 

Rejections under 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious2 before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2016/0069321 to Neumann in view of U.S. 2010/0139062 to Reed.
Claim 1 recites a method for mounting a blade root of a blade on a blade flange of a wind turbine rotor.  Neumann relates to such a method.  See Neumann [0001].  Neumann teaches an embodiments for lifting a wind turbine blade into position in figures 12- & 16.  In this embodiment a control line (116) runs through a pulley attached to the blade flange (150) and then connecting to the blade root (24).  See Neumann Fig. 12 and 16.  This teaches attaching a control line between a hold structure at the blade flange and the blade root.  The vertical lifting action of the control line guides the blade into position at which point it is connect[ed]…to said blade flange.  Neumann also teaches a secondary structure (120, 118, 114) that partially lifts the blade as well.  See Neumann Figs. 12 and 19.  It is unclear if this structure is a blade lifting crane.  But regardless, it would have been obvious to modify Neumann to replace this structure with a crane (80), as taught by Reed.  See Reed Fig. 7.  It is obvious to apply a known technique to a known product or method, ready for improvement, to yield predictable results.  See MPEP 2143(D).  In this case, Neumann teaches a base method and system.  Reed teaches a highly analogous method and system.  The extremely similarity is methodology and apparatus between the two references would have made it predictable to modify Neumann to use a crane as shown in figure 7 of Reed. The crane serves the same purpose and function and would predictably work in the method of Neumann.  Such a modification would result in meeting the limitations of attaching a blade lifting crane to the blade [and]…using the blade lifting crane to carry at least a part of the blade.
Claim 2 recites a spinner is mounted on the rotor such that the blade flange is located in a cavity of the spinner, and wherein the control line is attached to the hold structure in said cavity.  Neumann teaches such a spinner in the form of a hub (20) of the wind turbine and the blade flange is the pitch bearing (150) for the rotor blade.  See Neumann [0051].  Figure 16 shows that the control line is attached to the hold structure in said cavity because the pulley is attached to a bearing structure that is bolted inside the cavity.

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2010/0139062 to Reed.
Claim 3 recites providing a wire support configured to hold the control line at a support point at an entrance to the cavity.  Reed teaches proving a loop of material (170) that holds the line at a support point at an entrance to the cavity.  The term at is again interpreted to mean in the vicinity of, which is the case with the pulley which is held laterally to the side of the cavity at a common height.   Reed does not explicitly teach that the loop is made of wire.  Rather, Reed teaches the loop is a “sling or other connections for supporting pulleys.”  See Reed [0021].  Examiner takes Official Notice that wire cable is a commonly used line material in the crane arts.  It would have been obvious that the loop (170) could be made of such material.  See MPEP 2143(D).
 Claim 12 recites a tension in the control line is measured, a tension threshold is defined, and the control line is controlled based on the measured tension and the defined tension threshold.  Reed teaches that two control lines are coordinated (using two winches) to raise the blade.  It would be obvious as a matter of common sense that the relative tensions in the two lines would be monitored and compared during lifting operations to ensure both lines are equally carrying weight.  Otherwise, the blade might list or one line might snap.

Allowable Subject Matter
Claims 4, 7, 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 6 & 8-9 is not rejected over the prior art, but patentability is withheld pending resolution of the enablement issues.
Claim ??? would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant's arguments filed DATE have been fully considered but they are not persuasive.  Each of applicant’s remarks is set forth, followed by examiner’s response.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Moshe Wilensky whose telephone number is 571-270-3257. The examiner’s fax number is 571-270-4257.  The examiner can normally be reached on Monday-Friday from 9 to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MOSHE WILENSKY/
Primary Examiner, Art Unit 3726








    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The following conventions are used in this office action.  All direct claim quotations are presented in italics.  All non-italic reference numerals presented with italicized claim language are from the cited prior art reference.  All citations to “specification” are to the applicant’s published specification unless otherwise indicated.
        2 Hereafter all uses of the word “obvious” should be construed to mean “obvious to one of ordinary skill in the art at the time the invention was filed.”